 
EXHIBIT 10.13
 
AMENDMENT TO OMNIBUS STOCK PLAN
OF
VARIAN SEMICONDUCTOR EQUIPMENT ASSOCIATES, INC.
 
The Omnibus Stock Plan (the “Plan”) of Varian Semiconductor Equipment
Associates, Inc. is hereby amended as follows:
 
1.    Section 6 (“Stock Appreciation Rights”), Section 7 (“Restricted Stock”)
and Section 8 (“Performance Units and Performance Shares”) are deleted from the
Plan.
 
2.    Section 5.4.1(a) of the Plan is amended to read in its entirety as
follows:
 
“(a) The expiration of seven (7) years from the Grant Date; or”
 
3.    Section 5.4.1(d) of the Plan is amended to read in its entirety as
follows:
 
“The expiration of seven (7) years from the Grant Date in the case of the
Participant’s Retirement (subject to Section 5.8.2 regarding Incentive Stock
Options); or”
 
4.    Section 9.2.4(a) of the Plan is amended to read in its entirety as
follows:
 
“(a) The expiration of seven (7) years from the Grant Date; or”
 
5.    Section 9.2.4(c) of the Plan is amended to read in its entirety as
follows:
 
“The expiration of seven (7) years from the Grant Date in the case of the
Non-employee Director’s Termination of Service by reason of completion of the
Participant’s term as a Director, disability, Retirement or death; or”
 
6.    The amendments contained in Sections 1 through 5 above shall become
effective upon approval by the Board of Directors.
 
Approved by the Board of Directors on November 8, 2002